Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 1, 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 11-12, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation “obtaining at least one receiver signal resulting from at least one transmitter signal that has propagated to the receiver antenna and has been reflected, diffracted, scattered, or transmitted by or through the portion of the subject's body” is indefinite. It is unclear if the transmitter signal propagates through the body, and then the reflected signal from the body is received by the receiver antenna, or if the transmitter signal is a reflected signal from the body, and the transmitter signal is propagated to the receiver antenna. For the purpose of advancing prosecution, the examiner assumes the limitation is in reference to the specification (see para. 0101 – “As shown in Figure 8, the transmitter 810 can transmit RF waves toward a subject’s body, with the RF waves being at least partially reflected, diffracted, scattered, and/or transmitted by the body. The RF signals can at least partially penetrate biological tissues and can be modulated by movements of the internal or external anatomy of the subject’s body. The modulated RF signals are then detected by the receiver 820.”). 
For claims 2 and 27, the limitation “wherein the at least one transmitter signal comprises a signal of opportunity” is indefinite. It is unclear how is transmitter signal can have “opportunity”. For the purpose of advancing prosecution, the examiner assumes the signal of opportunity is as described in the applicant’s specification (see para. 0124 – “Signals of opportunity could include, for example, cellular telephone signals, Wi-Fi signals from an Internet hotspot, a Bluetooth signal from a Bluetooth-enabled device…”). 
Claim 11 recites the limitation "the comparison values" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes the comparison values are the same values as the “set of comparison values” from claim 1. 
For claim 11, the limitation “determining whether the subject is a human based on the comparison values” is indefinite. It is unclear if the determining whether a subject is human is based on a threshold, or if the comparison values are from a human. For the purpose of advancing prosecution, the examiner evaluates the limitation as the values are from a human. 
For claim 12, the limitation “coherently receiving the first and second receiver signals, whether they are attributable to a common transmitter signal or different transmitter signals” is indefinite. It is unclear if method somehow selects a common transmitter signal or different transmitter signals, or if the coherently received signals are attributable either to a common transmitter signal or to different transmitter signals. For the purpose of advancing prosecution, the examiner assumes the coherently received signals are attributable either to a common transmitter signal or to different transmitter signals.
For claims 12, 15-17, 22, and 26, the limitation “attributable” is indefinite. It is unclear what how receiver signals are attributable to transmitter signals. For the purpose of advancing prosecution, the examiner assumes the receiver signals are echoes of the transmitter signals. 
Claim 25 recites the limitation "the characteristic" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of advancing prosecution, the examiner assumes the characteristic is in reference to the “physiological characteristic of a subject” from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-6, 8-9, 11, 25-26, 28-32, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al. (US 2010O256462 A1, published October 7, 2010), from IDS, in view of Wyeth et al. (US 20150223722 A1, published August 13, 2015), hereinafter referred to as Rappaport and Wyeth, respectively. 
Regarding claim 1, Rappaport teaches a method for sensing a physiological characteristic of a subject, the method comprising: 
providing at least one receiver antenna in proximity to a portion of the subject's body (Fig. 12, receiver antenna (receiving elements of array 401) is on the torso (portion) of the subject’s body (user 411); see para. 0181 – “…the array of transducers 401 comprises transmitting and intercepting antenna elements.”); 
obtaining at least one receiver signal resulting from at least one transmitter signal that has propagated to the receiver antenna and has been reflected, diffracted, scattered, or transmitted by or through the portion of the subject's body (Fig. 12, where the array of transducer 401 transmit and receive signals to and from the body (user 411); see para. 0185 – “…beams EM waves from one of the antenna elements 401 and captures the reflections thereof from one or more other antenna elements.”); 
forming at least a first signal pair which comprises 
a first receiver signal and a first transmitter signal (Fig. 12, where the receiver signal is from one of the receive transducers and the transmitter signal is from one of the transmit transducers of array 401; see para. 0181 – “…the array of transducers 401 comprises transmitting and intercepting antenna elements.”; see para. 0185 – “…beams EM waves from one of the antenna elements 401 and captures the reflections thereof from one or more other antenna elements.”), or 
first and second receiver signals which are obtained from spatially-separated receiver antennas, or 
first and second receiver signals which are attributable to different transmitter signals, or 
first and second receiver signals which are obtained from non-orthogonally polarized portions of one or more receiver antennas, or 
a beam associated with a plurality of receiver antennas or a beam associated with a plurality of transmitter antennas, or 
a combination transmitter signal comprising a combination of two or more transmitter signals or a combination receiver signal comprising a combination of two or more receiver signals; 
determining amplitude and phase information of a plurality of frequency components for each signal in the first signal pair (see para. 0095 – “The amplitude, phase and other characteristics of the transition reflections are used for estimating the parameters of a chest wall model…”; see para 0109 – “…frequency domain features may be extracted from the EM reflection, like amplitude and phase response of a gated signal…”); and 
determining a set of comparison values (differences) for the first signal pair by comparing respective frequency component amplitudes of the signals in the first signal pair (see para. 0109 – “…either among different segments of the signal or between signals measured at different time instances, for example amplitude difference of the reflection received from lung-heart boundary in a signal measured in the time instance of contraction, compared to a signal measured in the following relaxation; or similarly for the muscle-lung boundary during end-expiratory and end-inspiratory time instances.”).
Rappaport teaches determining a set of comparison values for the first signal pair by comparing respective frequency component amplitudes of the signals in the first signal pair, but does not explicitly teach determining a set of comparison values for the first signal pair by comparing respective frequency component phases of the signals in the first signal pair.
Whereas, Wyeth, in the same field of endeavor (see Abstract – “A diagnostic method for monitoring changes in a fluid medium in a patient’s head.”), teaches determining a set of comparison values for the first signal pair by comparing respective frequency component phases of the signals in the first signal pair (see para. 0074 – “…generation of a “comb” of frequencies with a single burst of RF and the processing of the captured time domain data from the emitter and detector [first signal pair] using Fourier techniques yields a simultaneous time correlated phase difference data set [set of comparison values] for each frequency in the “comb”.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining a set of comparison values for the first signal pair, as disclosed in Rappaport, by determining a set of comparison values for the first signal pair by comparing respective frequency component amplitudes of the signals in the first signal pair, as disclosed in Wyeth. One of ordinary skill in the art would have been motivated to make this modification in order to separate the desired information about the patient’s brain fluids from motion artifacts or other effects that would affect an individual scan, as taught in Wyeth (see para. 0074). 

Regarding claim 26, Rappaport in view of Wyeth teaches a system for monitoring a physiological characteristic of a subject (see para. 0094 – “FIG. 9 is a schematic illustration of a system for monitoring changes of fluid content in the thoracic tissue of a patient…”), the system comprising: 
at least one receiver antenna (Fig. 12; see para. 0181 – “…the array of transducers 401 comprises transmitting and intercepting antenna elements.”); and 
a processor (see para. 0035 – “…a processing unit [processor] configured for detecting a change in thoracic tissue fluid content of at least one thoracic tissue by analyzing the at least one reflection…”) configured to 
obtain at least one receiver signal resulting from at least one transmitter signal that has propagated to the receiver antenna and has been reflected, diffracted, scattered, or transmitted by or through at least a portion of the subject's body (Fig. 12, where the array of transducer 401 transmit and receive signals to and from the body (user 411); see para. 0185 – “…beams EM waves from one of the antenna elements 401 and captures the reflections thereof from one or more other antenna elements.”); 
form at least a first signal pair which comprises 
a first receiver signal and a first transmitter signal (Fig. 12, where the receiver signal is from one of the receive transducers and the transmitter signal is from one of the transmit transducers of array 401; see para. 0181 – “…the array of transducers 401 comprises transmitting and intercepting antenna elements.”; see para. 0185 – “…beams EM waves from one of the antenna elements 401 and captures the reflections thereof from one or more other antenna elements.”), or 
first and second receiver signals which are obtained from spatially-separated receiver antennas, or first and second receiver signals which are attributable to different transmitter signals, or 
first and second receiver signals which are obtained from non-orthogonally polarized portions of one or more receiver antennas, or 
a coherent beam signal associated with a plurality of receiver antennas or a coherent beam signal associated with a plurality of transmitter antennas, or 
a combination transmitter signal comprising a combination of two or more transmitter signals or a combination receiver signal comprising a combination of two or more receiver signals; 
determine amplitude and phase information of a plurality of frequency components for each signal in the first signal pair (see para. 0095 – “The amplitude, phase and other characteristics of the transition reflections are used for estimating the parameters of a chest wall model…”; see para 0109 – “…frequency domain features may be extracted from the EM reflection, like amplitude and phase response of a gated signal…”); and 
determine a set of comparison values (differences) for the first signal pair by comparing respective frequency component amplitudes of the signals in the first signal pair (see para. 0109 – “…either among different segments of the signal or between signals measured at different time instances, for example amplitude difference of the reflection received from lung-heart boundary in a signal measured in the time instance of contraction, compared to a signal measured in the following relaxation; or similarly for the muscle-lung boundary during end-expiratory and end-inspiratory time instances.”).
Rappaport teaches determining a set of comparison values for the first signal pair by comparing respective frequency component amplitudes of the signals in the first signal pair, but does not explicitly teach determining a set of comparison values for the first signal pair by comparing respective frequency component phases of the signals in the first signal pair.
Whereas, Wyeth, in the same field of endeavor (see Abstract – “A diagnostic method for monitoring changes in a fluid medium in a patient’s head.”), teaches determining a set of comparison values for the first signal pair by comparing respective frequency component phases of the signals in the first signal pair (see para. 0074 – “…generation of a “comb” of frequencies with a single burst of RF and the processing of the captured time domain data from the emitter and detector [first signal pair] using Fourier techniques yields a simultaneous time correlated phase difference data set [set of comparison values] for each frequency in the “comb”.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining a set of comparison values for the first signal pair, as disclosed in Rappaport, by determining a set of comparison values for the first signal pair by comparing respective frequency component amplitudes of the signals in the first signal pair, as disclosed in Wyeth. One of ordinary skill in the art would have been motivated to make this modification in order to separate the desired information about the patient’s brain fluids from motion artifacts or other effects that would affect an individual scan, as taught in Wyeth (see para. 0074). 

Furthermore, regarding claim 3 and 28, Rappaport further teaches providing at least one transmitter antenna in proximity to the portion of the subject's body to provide the at least one transmitter signal (Fig. 12, where the array of transducer 401 transmit and receive signals to and from the body (user 411); see para. 0181 – “…the array of transducers 401 comprises transmitting and intercepting antenna elements.”).
Furthermore, regarding claims 4 and 31, Rappaport further teaches analyzing the physiological characteristic (posture classification) of the subject using the set of comparison values (see para. 0109 – “Examples of features that may be used for posture classification and acquired by analyzing reflections of EM radiations are…positions of peak of signals from reflections of selected tissue boundaries…either among different segments of the signal or between signals measured at different time instances, for example amplitude difference of the reflection received from lung-heart boundary in a signal measured in the time instance of contraction, compared to a signal measured in the following relaxation; or similarly for the muscle-lung boundary during end-expiratory and end-inspiratory time instances.”).
Furthermore, regarding claims 5 and 32, Rappaport further teaches wherein analyzing the physiological characteristic of the subject comprises identifying a characteristic of the comparison values at a given time or identifying a time-varying change in the comparison values (see para. 0109 – “Examples of features that may be used for posture classification and acquired by analyzing reflections of EM radiations are…positions of peak of signals from reflections of selected tissue boundaries…either among different segments of the signal or between signals measured at different time instances, for example amplitude difference of the reflection received from lung-heart boundary in a signal measured in the time instance of contraction, compared to a signal measured in the following relaxation…”). 
Furthermore, regarding claim 6, Rappaport further teaches wherein the portion of the subject's body comprises the thorax (Fig. 12, where the wearable monitoring apparatus 400 is on the user’s 411 thorax; see Abstract – “A method for monitoring thoracic tissue.”).
Furthermore, regarding claim 8, Rapaport further teaches wherein the physiological characteristic (dielectric coefficient) of the subject is associated with heart or lung activity (see para. 0068 – “FIG. 8 is a graph of the estimated lung dielectric coefficient extracted analyzed from the reflected electromagnetic waves that depicts a number of changes of postures in an exemplary measurement.”). 
Furthermore, regarding claim 9, Rappaport further teaches wherein the physiological characteristic (dielectric coefficient) of the subject is associated with movement (thoracic movement) of the subject's body (see Abstract – “…detecting a change of a dielectric coefficient of the thoracic tissue by analyzing respective the reflections, and outputting a notification indicating the change. The reflections are changed as an outcome of thoracic movements which occur during the period.”). 
Furthermore, regarding claim 11, Rappaport further teaches determining whether the subject is a human (human tissues) based on the set of comparison values (see para. 0075 – “Different human tissues are characterized by different dielectric coefficients. A dielectric coefficient of a thoracic tissue is affected by the dielectric coefficients of each of its components.”). 
Furthermore, regarding claim 25, Rappaport further teaches controlling a medical device based on the physiological characteristic of a subject (Fig. 1; see para. 0087 – “As shown at 104, the analysis allows a detection of a pathological thoracic tissue fluid content in the monitored thoracic tissue…As shown at 105, such an analysis may be used for… controlling a medical therapeutic device such as a valve (control stage) of a ventilation machine…”). 
Furthermore, regarding claim 29, Rappaport further teaches wherein the system is monostatic (see para. 0179 – “FIG. 12 depicts a wearable monitoring apparatus 400 with an array of transducers 401 that includes separate transducers for capturing reflections from the tissues 405 and separate transducers for transmitting EM waves toward the tissues 406. The different elements may be located in proximity to one another…”).
Furthermore, regarding claim 30, Rappaport further teaches wherein the system is bistatic (see para. 0179 – “The different elements may be located in proximity to one another or spread over different locations, in a similar manner the elements can have the same pointing direction or can have different pointing directions. For example, one antenna element may be placed on the back of the user, another on the side and third on the front of the user thorax.”).
Furthermore, regarding claim 37, Rappaport further teaches a plurality of transmitter antennas (see para. 0179 – “FIG. 12 depicts a wearable monitoring apparatus 400 with an array of transducers 401 that includes separate transducers for capturing reflections from the tissues 405 and separate transducers for transmitting EM waves toward the tissues 406.”).
Furthermore, regarding claim 38, Rappaport further teaches a plurality of receiver antennas (see para. 0179 – “FIG. 12 depicts a wearable monitoring apparatus 400 with an array of transducers 401 that includes separate transducers for capturing reflections from the tissues 405 and separate transducers for transmitting EM waves toward the tissues 406.”).

	Claims 2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport in view of Wyeth, as applied to claim 1 and 26 above, respectively, and in further view of Brown et al. (US 20160015352 A1, published January 21, 2016), from IDS, hereinafter referred to as Brown. 
Regarding claims 2 and 27, Rappaport in view of Wyeth teaches all of the elements disclosed in claim 1 above.
Rappaport in view of Wyeth teaches the at least one transmitter signal, but does not explicitly teach wherein the at least one transmitter signal comprises a signal of opportunity.
Whereas, Brown, in the same field of endeavor, teaches wherein the at least one transmitter signal comprises a signal of opportunity (Fig. 2; see para. 0057 – “The physiologic transmitter radio 46 then transmits this information wirelessly to a physiologic receiver 38 and/or portable tablet 36 or external computer monitor 22, which may be done via Bluetooth, WiFi, or another form of wireless protocol [signal of opportunity]…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one transmitter signal, as disclosed in Rappaport in view of Wyeth, by having the at least one transmitter signal be a signal of opportunity, as disclosed in Brown. One of ordinary skill in the art would have been motivated to make this modification because of the compatibility with existing protocols on a tablet computer for wireless communication, as taught in Brown (see para. 0064). 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rappaport in view of Wyeth, as applied to claim 1 above, and in further view of Fornwalt et al. (US 20100087738 A1, April 8, 2010), hereinafter referred to as Fornwalt. 
Regarding claim 10, Rappaport in view of Wyeth teaches all of the elements disclosed in claim 1 above.
Rappaport in view of Wyeth does not explicitly teach calculating correlations of the time-varying comparison values to identify timing response differences due to heart responses from different parts of the subject's body to obtain pulse delay information.
Whereas, Fornwalt, in an analogous field of endeavor, teaches calculating correlations of the time-varying comparison values to identify timing response differences due to heart responses from different parts of the subject's body to obtain pulse delay information (see Abstract – “…generating heart function profiles for discrete portions of the myocardium from the captured images, the heart function profiles each pertaining to a heart function parameter as a function of time, and performing cross-correlation on the generated heart function profiles to yield a cross-correlation function that identifies a time delay at which the heart function profiles temporally correlate most closely…”). 	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Rappaport in view of Wyeth, by including to the method calculating correlations of the time-varying comparison values to identify timing response differences due to heart responses from different parts of the subject's body to obtain pulse delay information, as disclosed in Fornwalt. One of ordinary skill in the art would have been motivated to make this modification in order to use the time delay value as an indicator of any desynchrony present in the heart, and to determine whether or not the patient is a good candidate for cardiac resynchronization therapy, as taught in Fornwalt (see para. 0017). 

	Claims 12, 17-22, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport in view of Wyeth, as applied to claim 1 and 26 above, respectively, and in further view of Boric-Lubecke et al. (US 20080074307 A1, published March 27, 2008), from IDS, hereinafter referred to as Boric-Lubecke. 
Regarding claims 12 and 34, Rappaport in view of Wyeth teaches all of the elements disclosed in claim 1 and 26 above, respectively.
Rappaport in view of Wyeth does not explicitly teach coherently receiving the first and second receiver signals, whether they are attributable to a common transmitter signal or different transmitter signals.
Whereas, Boric-Lubecke, in the same field of endeavor (see para. 0055 – “…detect presence and monitor physiological motions such as a subject's heart beat and respiration rate.”), teaches coherently receiving the first and second receiver signals, whether they are attributable to a common transmitter signal or different transmitter signals (Fig. 5; see para. 0084 – “In an exemplary coherent MIMO [Multiple Input Multiple Output] system the N transmitter antennas are located with or synchronized with a single transmitter 10 (e.g., via vector encoding apparatus 20) and synchronized to the same source/LO carrier… As for the coherent system, the Q orthogonal systems can be separated at the receiver 12 by matched filtering.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Rappaport in view of Wyeth, by including to the method coherently receiving the first and second receiver signals, whether they are attributable to a common transmitter signal or different transmitter signals, as disclosed in Boric-Lubecke. One of ordinary skill in the art would have been motivated to make this modification in order to separate different parts of the torso of a single subject, as taught in Boric-Lubecke (see para. 0088). 
Furthermore, regarding claim 17, Boric-Lubecke further teaches wherein the first and second receiver signals are respectively attributable to first and second transmitter signals (Fig. 5; see para. 0079 – “…multiple transmitters (Tx) 10 for transmitting multiple source signals and multiple receivers (RX) 12…”), and wherein the first and second transmitter signals are separable in time, frequency, code, beam, or polarization (see para. 0080 – “…the transmitters can transmit at different times, at different frequencies, or using different codes.”). 
Furthermore, regarding claims 18 and 36, Boric-Lubecke further teaches wherein the separable first and second transmitter signals are coherently synthesized (see para. 0084 – “In an exemplary coherent MIMO [Multiple Input Multiple Output] system the N transmitter antennas are located with or synchronized with a single transmitter 10 (e.g., via vector encoding apparatus 20) and synchronized to the same source/LO carrier…”). 
Furthermore, regarding claim 19, Boric-Lubecke further teaches wherein the separable first and second transmitter signals overlap in time (Fig. 5; see para. 0080 – “Each transmitter 10 may be controlled (e.g., via vector encoding apparatus 20) such that each transmitter 10 transmits a different modulated signal. In one example, the transmitted signals are orthogonal, which may be achieved in different ways; for example, the transmitters can transmit at different times, at different frequencies, or using different codes.”). 
Furthermore, regarding claim 20, Boric-Lubecke further teaches wherein the separable first and second transmitter signals are sent using orthogonally-polarized portions of a common transmitter antenna (see para. 0011 – “…transmission of orthogonal signals via at least two antennas.”).
Furthermore, regarding claim 21, Boric-Lubecke further teaches wherein the separable first and second transmitter signals are sent using spatially-separated transmitter antennas (Fig. 5; see para. 0080 – “…transmitters 10 may be spatially separated…Each transmitter 10 may be controlled (e.g., via vector encoding apparatus 20) such that each transmitter 10 transmits a different modulated signal.”). 
Furthermore, regarding claim 22, Boric-Lubecke further teaches wherein the first signal pair comprises the first receiver signal and the first transmitter signal, and wherein the first receiver signal is attributable to a second transmitter signal (Fig. 5, where the first receiver signal (from the first receiver antenna Rx 12) is attributable to a second transmitter signal (from the second transmitter antenna Tx 10)). 
The motivation for claims 17-22 and 36 was shown previously in claim 12 and 34.

	Claims 13-14 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport in view of Wyeth and Boric-Lubecke, as applied to claim 12 and 34 above, respectively, and in further view of Resheff et al. (US 20050286665 A1, published December 29, 2005), hereinafter referred to as Resheff. 
Regarding claim 13, Rappaport in view of Wyeth and Boric-Lubecke teaches all of the elements disclosed in claim 12 above. 
Rappaport in view of Wyeth and Boric-Lubecke teaches coherently receiving the first and second receiver signals, but does not explicitly teach frequency down-converting the first and second receiver signals using a common local oscillator.
Whereas, Resheff, in an analogous field of endeavor, teaches frequency down-converting the first and second receiver signals (from receiver circuits 40 and 41) using a common local oscillator (Fig. 2; see pg. 4, para. 0067 – “The two orthogonal components are input to respective RF receiver circuits 40 and 41, which performs analog processing and downconvert the signal under control of respective local oscillators 42 and 43. The use of separate local oscillators for the two polarization channels reduces the cost of receiver 32, but tends to introduce phase errors between the channels. (For this reason, receivers known in the art generally use a common oscillator for both channels.)”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified coherently receiving the first and second receiver signals, as disclosed in Rappaport in view of Wyeth and Boric-Lubecke, by frequency down-converting the first and second receiver signals using a common local oscillator, as disclosed in Resheff. One of ordinary skill in the art would have been motivated to make this modification in order to prevent phase errors between the channels, as taught in Resheff (see para. 0067). 
Furthermore, regarding claim 14, Resheff further teaches performing synchronous digital sampling (digital input samples) of the first and second receiver signals (Fig. 2; see para. 0068 – “The downconverted signals are digitized by respective analog/digital converters 44 and 45, to generate streams of digital input samples, x1 and x2, representing the received signal.”).
	The motivation for claim 14 was shown previously in claim 13.

	Regarding claim 35, Rappaport in view of Wyeth and Boric-Lubecke teaches all of the elements disclosed in claim 34 above.
Rappaport in view of Wyeth and Boric-Lubecke teaches the receiver circuitry receiving the first and second receiver signals, but does not explicitly teach wherein the receiver circuitry comprises a common local oscillator to frequency down-convert the first and second receiver signals, and one or more analog-to-digital converters to perform synchronous digital sampling of the first and second receiver signals.
Whereas, Resheff, in an analogous field of endeavor, teaches wherein the receiver circuitry comprises 
a common local oscillator to frequency down-convert the first and second receiver signals (Fig. 2; see pg. 4, para. 0067 – “The two orthogonal components are input to respective RF receiver circuits 40 and 41, which performs analog processing and downconvert the signal under control of respective local oscillators 42 and 43. The use of separate local oscillators for the two polarization channels reduces the cost of receiver 32, but tends to introduce phase errors between the channels. (For this reason, receivers known in the art generally use a common oscillator for both channels.)”), and 
one or more analog-to-digital converters to perform synchronous digital sampling of the first and second receiver signals (Fig. 2; see para. 0068 – “The downconverted signals are digitized by respective analog/digital converters 44 and 45, to generate streams of digital input samples, x1 and x2, representing the received signal.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receiver circuitry receiving the first and second receiver signals, as disclosed in Rappaport in view of Wyeth and Boric-Lubecke, by having the receiver circuitry comprises a common local oscillator to frequency down-convert the first and second receiver signals, and one or more analog-to-digital converters to perform synchronous digital sampling of the first and second receiver signals, as disclosed in Resheff. One of ordinary skill in the art would have been motivated to make this modification in order to prevent phase errors between the channels, as taught in Resheff (see para. 0067).

	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport in view of Wyeth, as applied to claim 1 above, and in further view of Popovic et al. (US 20090015832 A1, published January 15, 2009), hereinafter referred to as Popovic. 
Regarding claim 1, Rappaport in view of Wyeth teaches all of the elements disclosed in claim 1 above, and 
Rappaport further teaches wherein the first and second receiver signals, whether attributable to a common transmitter signal or different transmitter signals (Fig. 12; see para. 0181 – “…the array of transducers 401 comprises transmitting and intercepting antenna elements.”; see para. 0185 – “…beams EM waves from one of the antenna elements 401 and captures the reflections thereof from one or more other antenna elements.”).
Rappaport in view of Wyeth does not explicitly teach where the receiver signals are obtained using co-polarized portions of one or more receiver antennas.
Whereas, Popovic, in the same field of endeavor (see para. 0002 – “…the present invention relates to a system implementing the miniaturized antenna for emitting microwaves and detecting backscatter which is subsequently analysed for detecting anomalies embedded in bodies.”), teaches where the receiver signals are obtained using co-polarized portions of one or more receiver antennas (Fig. 1; pg. 3, para. 0032 – “…one antenna (Co-antenna) illuminates the breast 16 and collects the co-polarized (same transmit and receive polarizations) backscatter returns and the other antenna (Cross- or X-antenna), which is orthogonal to the Co-antenna, collects the cross-polarized (orthogonal transmit and receive polarizations) backscatter returns.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified obtaining the receiver signals, as disclosed in Rappaport in view of Wyeth, by having the receiver signals are obtained using co-polarized portions of one or more receiver antennas, as disclosed in Popovic. One of ordinary skill in the art would have been motivated to make this modification in order to improve the performance of determining the location and forming the image of the tumor, as taught in Popovic (see pg. 2, para. 0032). 
Furthermore, regarding claim 16, Popovic further teaches wherein the first and second receiver signals, whether attributable to a common transmitter signal or different transmitter signals, are obtained using orthogonally-polarized portions of one or more receiver antennas (Fig. 1; pg. 3, para. 0032 – “…one antenna (Co-antenna) illuminates the breast 16 and collects the co-polarized (same transmit and receive polarizations) backscatter returns and the other antenna (Cross- or X-antenna), which is orthogonal to the Co-antenna, collects the cross-polarized (orthogonal transmit and receive polarizations) backscatter returns.”).
The motivation for claim 16 was shown previously in claim 15.

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rappaport in view of Wyeth, as applied to claim 1 above, and in further view of Pratt et al. (US 20130332115 A1, published December 12, 2013), hereinafter referred to as Pratt. 
Regarding claim 23, Rappaport in view of Wyeth teaches all of the elements disclosed in claim 1 above.
Rappaport in view of Wyeth teaches comparing respective frequency component phases and respective frequency component amplitudes of the signals in the first signal pair, but does not explicitly teach calculating Jones vectors or Stokes parameters. 
Whereas, Pratt, in the same field of endeavor (see para. 0131 – “…the RF polarimetry is used to characterize for identification and monitoring by scattered, polarized RF signatures from the heat during respiration, and/or contraction and relaxation of the heart muscle.”), teaches calculating Jones vectors or Stokes parameters (see para. 0069 – “With the frequency domain representations of the two received orthogonally-polarized components, it is possible to characterize the polarization-frequency behavior through use of Stokes parameters.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified comparing respective frequency component phases and respective frequency component amplitudes of the signals in the first signal pair, as disclosed in Rappaport in view of Wyeth, by calculating Jones vectors or Stokes parameters, as disclosed in Pratt. One of ordinary skill in the art would have been motivated to make this modification in order to characterize the PMD [polarization mode dispersion] of the received signal, as taught in Pratt (see para. 0106). 

	Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport in view of Wyeth, as applied to claim 1 above, and in further view of Mostov (US 20160022145 A1, published January 28, 2016), hereinafter referred to as Mostov. 
Regarding claim 24, Rappaport in view of Wyeth teaches all of the elements disclosed in claim 1 above.
Rappaport in view of Wyeth teaches the at least one receiver signal and the at least one transmitter signal, but does not explicitly teach wherein the at least one receiver signal and the at least one transmitter signal comprise radio frequency (RF) signals.
Whereas, Mostov, in the same field of endeavor (see Abstract – “The invention relates to an apparatus for remote monitoring physiological parameters…”), teaches the at least one receiver signal and the at least one transmitter signal comprise radio frequency (RF) signals (see Abstract – “…a radar transmitter for transmitting radio frequency signal towards a human body; and a radar receiver for receiving frequency signals reflected from a human body.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one receiver signal and the at least one transmitter signal, as disclosed in Rappaport in view of Wyeth, by having the at least one receiver signal and the at least one transmitter signal comprise radio frequency (RF) signals, as disclosed in Mostov. One of ordinary skill in the art would have been motivated to make this modification in order to provide an apparatus for remote monitoring physiological parameters and psychological state of one or several individuals, even through a barrier, monitor several subjects, and be free from expensive components such as optics, as taught in Mostov (see para. 0012). 
Furthermore, regarding claim 7, Mostov further teaches wherein the portion of the subject's body comprises a limb (see para. 0082 – “Subject’s leg vessels are periodically examined and the findings are recorded in a computer. The return signal parameters depend on the blood flow parameters and on the changes, if any, in limb tissue.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified obtaining a receiver signal from a portion of the subject’s body, as disclosed in Rappaport in view of Wyeth, by obtaining a receiver signal from a limb, as disclosed in Mostov. One of ordinary skill in the art would have been motivated to make this modification in order to examine leg vessels to allow anticipatory identification of factors predisposing the development of circulatory disturbance such as diabetes, as taught in Mostov (see para. 0082).

	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Rappaport in view of Wyeth, as applied to claim 26 above, and in further view of Hannemann et al. (US 20100292559 A1, published November 18, 2010), from IDS, hereinafter referred to as Hannemann. 
Regarding claim 33, Rappaport in view of Wyeth teaches all of the elements disclosed in claim 26 above.
Rappaport in view of Wyeth teaches at least one of the transmitter antenna and the receiver antenna, but does not explicitly teach wherein at least one of the transmitter antenna and the receiver antenna is integrated into a bed or chair.
Whereas, Hannemann, in the same field of endeavor (see Abstract – “…at least one radar antenna to obtain physiological and/or geometric data from a patient…”), teaches wherein at least one of the transmitter antenna and the receiver antenna is integrated into a bed or chair (see para. 0013 – “...an array of radar antennas…a pair or pairs of transmission and reception antennas…”; see para. 0049 – “Both the film 21 and another substrate possessing the array of patch antennas and the metallic reflector layer can be completely integrated (in the sense of accommodated, in particular accommodated such that they cannot be externally detected) into the patient support plate or the patient bed.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one of the transmitter antenna and the receiver antenna, as disclosed in Rappaport in view of Wyeth, by having the at least one of the transmitter antenna and the receiver antenna integrated into a bed, as disclosed in Hannemann. One of ordinary skill in the art would have been motivated to make this modification in order to allow for simple retrofitting of existing patient beds, as taught in Hannemann (see para. 0048). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Al-Alusi (US 20150223733 A1, published August 13, 2015) discloses one sensing system that is directed at the torso of the subject and another sensing system that is directed at the legs of the subject in order for the activity in different parts of the same target to be separately monitored by the sensing systems. 
Droitcour et al. (US 20100152600 A1, published June 17, 2010) discloses a radar-based physiological motion sensor where Doppler-shifted signals can be extracted from the signals received by the sensor.
Sharpe et al. (US 4958638 A, published September 25, 1990) discloses an apparatus where a beam of frequency modulated continuous wave radio frequency energy is directed towards the body of a subject, the reflected signal contains phase information representing the movement of the surface of the body, from which respiration and heartbeat information can be obtained, and the reflected phase modulated energy is received and demodulated by the apparatus using synchronous quadrature detection.
Shea (US 5235340 A, published August 10, 1993) discloses a system where the sampled radio frequency signal is down converted by a single channel receiver to an intermediate frequency where the carrier and one sideband frequency component are separated and coherently shifted to the same frequency, and a phase detector and polarimeter measure the relative phase and amplitude differences between the separated carrier and sideband frequency components to identify the wave type, orientation and rotation of the incident electromagnetic signal.
Sibecas et al. (US 20070047678 A1, published March 1, 2007) discloses a system with orthogonal antennas to generate circular polarized waveforms based on the phase difference between the receiving waves, and processing the desired signal arriving from multiple paths coupled to the receiver. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793